This is an appeal from the county court of Hughes county wherein, on the 27th day of October, 1921, plaintiff in error was convicted of the crime of conveying intoxicating liquor and sentenced as above indicated. Petition in error and case-made were filed in this court on December 27, 1921, 61 days after rendition of the judgment.
No order of the trial court appears of record extending the time within which to take an appeal in misdemeanor cases beyond the 60 days allowed by statute unless such extension is made. The appeal is therefore dismissed, and the case remanded to the trial court, with instructions to carry into effect the judgment. Danna v. State, 16 Okla. Cr. 114, 180 P. 869; Krivanek v. State,11 Okla. Cr. 172, 144 P. 188. *Page 290